EXHIBIT 10.2




NI 43-101 TECHNICAL REPORT PERTAINING TO:


The Vianey Mine - Guerrero State, Mexico






Summary of Property Setting, Prior Exploration, and Mineral Potential,
With Recommendations for Exploration






October 18, 2004
 Revised March 10, 2005








Prepared For: Minerale Jazz S.A. de C.V.
5525 West Boulevard, Suite 123
Vancouver, B.C. Canada
V6M 3W6
Tel. (604) 677-6830












Prepared By: Rodney A. Blakestad, J.D., C.P.G.
1602 W. Placita Sin Nieve
Sahuarita, Arizona 85629
Tel./Fax: (520) 625-5046
MasOro@dakotacom.net



--------------------------------------------------------------------------------


 

Vianey Mine - Guerrero State, Mexico   
Page


1.  
Summary



This report provides a summary of the physical setting, geology, recent
exploration history and mineral exploration potential of the Vianey Mine
concession and provides recommendations for exploration. The report was prepared
in conformance with National Instrument 43-101 at the request of Minerale Jazz
SA de CV.


The Vianey Mine concession is a historically productive mining property with
mineral values primarily in silver-zinc-lead, and local gold-copper credits. The
subject property has been involved in prior underground exploitation by third
parties and is said to have realized production intermittently since prior to
the Spanish conquest. The concession consists of 44 hectares held under
Exploitation concession (Number 164151, Exp. No. 5929, issued March 5, 1979)
pursuant to the laws of Mexico. Minerale Jazz SA de CV exercised a lease with
option to purchase the property held between Minera LMX SA de CV, and Minera
Chilpancingo SA de CV, and the owner of the concession. The property is owned
100% by Minerale Jazz with no royalty, back-in rights, or other encumbrance.


The Vianey Mine concession is located in south-central Mexico, within a belt of
Mesozoic limestone-siltstone-volcanic rocks, intruded locally by Cenozoic
igneous rocks. The belt is the southern part of the Sierra Madre province, which
includes a string of gold-silver and base metal deposits that occur in a NW- to
NNW-trending belt from the state of Oaxaca (to the ESE) northward to the Arizona
border with Sonora.


Preliminary mineral resource calculations were compiled by Hawley (2000a and
2000b) for mineralization left in-place above the -75 meter level and in areas
of recent drilling above and below that level. The resource estimates are not
confirmed in this analysis; instead the property is viewed as an exploration
target for silver-zinc-lead and local gold-copper mineralization. On-site
examination and available exploration data (drill data and channel sample
results) indicate a high probability for discovering extensions to known
productive silver-bearing veins on Vianey Mine concession. Excellent exploration
potential extends both laterally and vertically from the areas of historical
production and recent drilling. An exploration plan and strategy for development
are recommended.


Initial exploration is recommended to comprise of lithological and structural
mapping of the underground and surface exposures, and aerial photography or
high-resolution satellite imagery interpretation of the area. The objective of
recommended work is to locate and orient approximately 3,230 meters of
angle-hole diamond core drilling to test the grade, thickness, and continuity of
mineralization at depth and along strike of known mineralized structures.
Particular emphasis should be placed on the down-dip projections of the
productive mineral system, where success in further exploration will add
substantial tonnage to the mineralization identified at- and above the -75 meter
level. The estimated cost of the proposed exploration is $461,780 USD or
$577,225 CAD.
 
If favorable results are obtained during the recommended work, subsequent work
plans are deferred for future consideration and should be addressed by a
Qualified Person as the results warrant. The medium-term strategy recommended
for Vianey Mine is that a decline be considered for access to the underground
workings below the -75 meter level so that underground drilling and potential
future exploitation can be accomplished efficiently.

 
Page i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


 
 
 
 
 
1.
Summary
i
2.
Introduction and Terms of Reference
1
3.
Disclaimer - Reliance on Other Experts
1
4.
Property Description and Location
1
5.
Accessibility, Climate, Local Resources, Infrastructure and Physiography
5
6.
History
6
7.
Geological Setting
12
7.1
Stratigraphy of Sedimentary Rocks
12
7.2
Intrusive Rocks
13
7.3
Structural Framework
13
8.
Deposit Types
13
9.
Mineralization at the Vianey Mine Concession
14
10.
Exploration
15
11.
Drilling
16
12.
Sampling Method and Approach
22
13.
Sample Preparation, Analyses and Security
22
14.
Data Verification
22
15.
Interpretation and Conclusion
23
16.
Recommendations
23
17.
Pertinent References
26
18.
Statements of Qualification of Mr. Rodney Blakestad
27
 
 
 
 
 
 
ILLUSTRATIONS
 
 
 
 
Figure 1:
Location map of Mexico and the Vianey project area.
2
Figure 2:
Detail map of the Vianey Mine area
3
Figure 3:
Location of Vianey Mine and nearby mineral deposits
5
Figure 4:
View from Vianey Mine portal across valley
6
Figure 5:
Plan map for the Vianey Mine concession
7
Figure 6:
Longitudinal section of the Vianey Mine
10
Figure 7:
Regional geology map of the Vianey Mine area
12
Figure 8:
Massive sulfide on left portion of vein
14
Figure 9:
Lens of massive sulfide in fault zone
14
Figure 10:
Example of an un-named, near vertical hydrothermal vein
15
Figure 11:
Plan map of the -75 Level showing 1996 drill stations
17
Figure 12:
Table of mineralized intercepts and drill hole section - station 1
18
Figure 13:
Table of mineralized intercepts and drill hole section - station 2
19
Figure 14:
Table of mineralized intercepts and drill hole section - station 4
20
Figure 15:
Table of mineralized intercepts and drill hole section - station 6
21
 
 
 
 
 
 

 
Page ii

--------------------------------------------------------------------------------




LIST OF TABLES

 

Table 1:   List of holes drilled at the Vianey Mine concession1
16
Table 2:   Proposed exploration budget for the Vianey Mine
24

 

        APPENDIX A -Vianey Mine Title Opinion
29

 
      
 
Page ii

--------------------------------------------------------------------------------

 


2.  
Introduction and Terms of Reference



This report was prepared at the request of Minerale Jazz SA de CV as a National
Instrument 43-101 (Standards of Disclosure for Mineral Projects) Technical
Report. Following the guidelines of Companion Policy 43-101-CP and Form
43-101-F1 for Technical Reports, this document includes a description of the
physical attributes of the property, its ownership, location and access, a brief
description of its geological setting, a compilation of previous work on the
property, a description of the exploration potential for the Vianey property,
and contains recommendations for exploration.


The Vianey Mine concession (the subject property) is situated within the
southern Sierra Madre Occidental province in the south-central region of Mexico
(Reyes, et. al, 2000). The property contains a number of silver-base metal
exploration targets based on an assessment of drilling and other exploration
work carried out on the tenement by Hawley (2000a) and others.


Field examination by the author verified the presence of these mineralized
structures. A near-term campaign of geological mapping, structural analysis,
underground sampling, and surface drilling is recommended; a budget to conduct
the same is set forth.


All units used in this document are metric, unless otherwise indicated and all
currency amounts are in US Dollars, unless otherwise indicated.



3.  
Disclaimer - Reliance on Other Experts



In preparing this report the writer reviewed a number of internal reports, drill
records, and resource compilation tables and maps pertaining to the geology and
the existence of silver-zinc-lead resources defined at the Vianey property by
previous workers, and from published maps and reports (see Pertinent
References). The writer acknowledges the input of Mr. Peter Hawley, a Qualified
Person, who has extensive knowledge and experience with the Vianey Mine and the
underground exploration performed there. Ground-truth evaluation of the property
took place by the writer between August 21 and August 23, 2004, which resulted
in identification of several issues involving prior exploration and sample
reports. Notwithstanding, the writer believes that the preexisting data are
reasonably accurate and sufficient to form a sound basis to recommend aggressive
exploration of the concession.


The writer did not have the means to investigate title of the property or the
status of periodical tax payments required by the Mexican government to maintain
the property in good standing. Thus, the writer relies entirely on the title
opinion attached to this document as Appendix A.



4.  
Property Description and Location



The Vianey Mine is located in the north-central part of the state of Guerrero,
which lies in the southern part of Mexico (see Figure 1). The Vianey Mine
concession is located about 250 km by road south of Mexico City and 160 km north
of Acapulco. Road access is good via highway 95, then by 15 kilometers of gravel
road.




 
Page 1

--------------------------------------------------------------------------------




The concession exists in the municipality of Cocula, 1.6 km southeast of the
small town of Atzcala, where labor suitable for exploration and limited mining
can be found. Supplies and equipment area available in the towns of Mezcala and
Chilpancingo, the capital of Guerrero, located on the main highway approximately
8 and 48 km south of the property respectively. A major power line passes near
the property and electrical power is available at the mine.
 
[pic1.jpg]

 
Figure 1: Location map of Mexico and the Vianey project area showing major
cities and roads (R. Blakestad, 2004).
 
The Vianey Mine is situated within the Morelos National Mining Reserve on the
southwestern flank of the southern Sierra Madre Occidental province that extends
north-northwest to the border between Sonora and Arizona, and east-southeast to
Oaxaca State. The region is characterized by moderately steep rolling hills with
alternating valleys of gentle gradient. Elevations in the area range from 450 to
850m above sea level. A major drainage system, the Balsas River, flows generally
east to west through the region, about 2.5 km south of the site (see Figure 2).
 
 
Page 2

--------------------------------------------------------------------------------


 
The concession constitutes 44 contiguous hectares, centered on UTM coordinates
431,330m E, 1,987,020m N (WGS 84, Zone 14), or -99.6485 degrees E, 17.9704
degrees N. The property is held under Exploitation concession (Number 164151,
Exp. No. 5929, issued March 5, 1979).


Right of access over the surface is not an issue with the Vianey Mine claim, as
it straddles the main road between Atzcala and Mezcala. The owner of the surface
estate of the concession is not known; restrictions and rights of use to the
surface were not determined. The property was formerly in production on a
small-scale basis by Minera Chilpancingo, SA de CV.


Minera LMX SA de CV acquired a purchase option on the property in 1996 and
conducted exploration summarized below. Minerale Jazz SA de CV acquired 100%
interest in the property from Minera LMX, Minera Chilpancingo, SA de CV and the
underlying owner, Mr. Jorge Briones de Garcia, in 2004. Accordingly, there is no
royalty or ownership encumbrance regarding the property. An independent legal
assessment of the title to the property is presented in Appendix A of this
report.
 
[pic2.jpg]
 
Figure 2: Detail map of the Vianey Mine area showing the capital Chilpancinco,
the Rio Balsas and the major electrical power line that passes just north of the
property.
Base map from Maps of Mexico (2004).

 
In Mexico, all minerals are held in trust for the people of Mexico by the
national government. Surface rights can be held by the government, local
communities (“ejidos”), or privately held by companies or individuals. Under the
mining regulations, there are no provisions for patent to mineral lands in
Mexico. The granting of permission for an individual, a cooperative, or a
commercial company to acquire rights to explore for-, and ultimately for
extracting minerals from the ground, is governed by legislation administrated by
the government of Mexico.


The Mexico mining code of 1990 was revised in June 1992, and its current
enabling Regulations were issued by the President of Mexico in 1999. The
government, under the mining code, can grant to individuals and Mexican
corporations mining concessions with the right to explore and extract mineral
resources.

Page 3

--------------------------------------------------------------------------------



 
“Concessions” refer to mining lots, the perimeter and name of which is
determined by the applicant, and which are granted on “free” land (“tierra
libre”). Exploration concessions are granted to whoever first requests them; if
two or more persons request the same area at the same time, a lottery is held to
award the concession. Concessions are initially granted for exploration
purposes. An Exploration concession is valid for a period of six years; an
Exploitation concession for fifty years. Exploitation concessions can be renewed
once for an additional fifty years, if requested before the end of the
expiration of the original concession. The Vianey Mine is under an Exploitation
concession, which was granted in 1979 and will expire, unless renewed, in 2029.


The main obligations which arise from a mining concession, and which must be
kept current to avoid its cancellation, are the performance of assessment work,
the payment of mining taxes (technically called “duties”), and compliance with
environmental laws.


The Mining Law establishes that minimum amounts of funds for assessment work be
spent in performing exploration work (in the case of exploration concessions) or
exploration and/or exploitation work (in the case of exploitation concessions);
in the latter case the sales of minerals from the mine may be substituted in
lieu of the equivalent amount of minimum expenditures. A report must be filed in
May of each year regarding the work done during the previous calendar year.


Mining duties must be paid in advance in January and July of each year, and they
are based on the type of concession, on the surface area of the concession and
the number of years that have elapsed since the date of issue. Environmental
laws require the filing and approval of an environmental impact statement for
all exploitation work, and for exploration work that does not fall within the
threshold of a standard issued by the Federal Government for mining exploration.
Environmental permitting for exploitation, absent any strong local opposition to
the project, can be usually achieved in less than one year (Sanchez, 2001).


Potential environmental impacts and social impacts to communities affected by
future land disturbance and mining activities are reviewed by the environmental
protection sector of the government. There are no known or observed
environmental liabilities respecting the concession or the land adjacent to the
Vianey Mine. The writer is not aware of any requirements to survey the property,
other than those that would be conducted in the ordinary process of applying for
an exploration concession, or those incident to developing a production plan
(for environmental purposes).


Water is scarce in Mexico, and mining operations generally require a great deal
of water. The system that has been in place since the mid-nineties is based on a
market allocation of water. Since the use of most water requires a water
concession, by making this concession transferable within its hydrological
district a market was created for water rights in each such district. Typically,
with prior approval of the National Water Commission, a miner will purchase
water rights, cap the existing wells, and drill a new well near his mining
project (Sanchez, 2001).
At the Vianey Mine, no water occurs in the mine, even at the lowest -75 meter
level.


Page 4

--------------------------------------------------------------------------------


There are no facilities at the mine. Situated approximately 40 meters in front
of the main portal, there exists a 940 tonne stockpile of ore from recent
underground development work. Other than a small shed and an electrical control
box, there are no buildings, tailings piles or waste stockpiles on the property.
 
There are no other constraints, obligations, or environmental liabilities known
to the writer that constitute a concern for Minerale Jazz in regards to
exploration on the property. The exploration recommended in this document will
require permits for drilling, which are normally readily available. An
underground development program would require an explosives permit, impact
assessments and environmental planning permits from various Mexican government
agencies, which entails several months of planning and governmental document
review.



5.  
Accessibility, Climate, Local Resources, Infrastructure and Physiography



The Vianey Mine property is located in the Guerrero Gold Belt, in the central
Guerrero State
Morelos National Mineral Reserve, southwestern Mexico, 15 km northwest of
Mezcala. The property can be reached using Highway 95, from Mexico City or
Acapulco to Mezcala at the Balsas River and 15 km of gravel road to Atzcala
(population ~ 2000), 1.6 km from the mine site. Access is somewhat restricted
from June to October, due to rainy season. Electricity and water supplies are
readily available near the site, and telephone, medical facilities and labor are
available from the local towns. Land for mining, milling and waste disposal is
available on- and immediately adjacent to the concession.


The Vianey Mine is located in a region known to have many mines. It is situated
near populated centers that can provide all the necessary services, labor and
suppliers to sustain a mining operation. Most of these towns and villages can be
accessed by paved roads or highways. A railroad and a local airport can be
accessed in Iguala, 55 km north of Valerio on Highway 95 (see Figure 3).
 
[pic3.jpg]

Figure 3: Location of the Vianey Mine and nearby mineral deposits. Map after
Hawley (2000a).


One of the closest mills capable of processing ore extracted from the Vianey
Mine is located in Taxco, 80 km to the north of Valerio, on Highway 95; it is
operated by Industrial Minera Mexico S.A. The mill uses flotation and a cyanide
leach process, with an operating capacity of 1500 tons per day (Ciesielski,
2001). Other mills are located in the vicinity of Vianey Mine, but their
suitability for processing poly-metallic silver ores is not known.


Page 5

--------------------------------------------------------------------------------


The region around Vianey Mine consists of rolling hills, generally covered with
lush vegetation (see Figure 4), and low-gradient valleys where extensive farming
takes place. Valley elevations are on the order of 450 meters and local hills
rise to elevations of 850 meters. The climate is semi-tropical with a rainy
season from June to October and generally warm temperatures throughout the year
(range 10 to 40° C). Work and mining operations can be accomplished on a
12-month basis.


[pic4.jpg]

Figure 4: View from Vianey Mine portal across valley to Atzcala, with power line
in background.



6.  
History



According to Hawley (2000a), the Vianey Mine has been operated intermittently on
a small-scale basis since the 1400s. More recently, the mine is said to have
been in almost continuous production since about 1976 by Compania Minera de
Chilpancingo S.A. and operated until 1996 on a small scale with short breaks,
extracting 200 to 300 tonnes per month.
 
Underground workings put in by Compania Minera de Chilpancingo, and its
predecessors, amounts to seven levels, several winzes, two shafts and numerous
stopes. The portal is at the “0” Level approximately 540 meters elevation (see
Figures 5 and 6), which penetrates into the mountain about 100 meters in an
easterly direction. The various level numbers reflect distance in meters above
and below the 0 Level. Two primary veins were developed by Chilpancingo: the
Tepemesquite and the Vianey Veins.


Page 6

--------------------------------------------------------------------------------


Stopes exist along the Tepemesquite vein between the +25 and 0 Levels on a
N110°E vein system that dips 85°N. The Vianey Vein was developed on the 0, -25,
-38, -50, -68 and -75 levels. The levels are connected by two internal shafts
and are generally accessible, but with difficulty. Developments on the Vianey
Vein extend in a southeast direction following veins and mineralized structures
trending generally N145° to 155°E dipping 80° to 85°SW. The lower levels extend
from the area of the portal to the southeast about 200 meters. Numerous faults
trend parallel to- and cross the trend of the tunnels.


Underground workings include crosscuts, stopes and winzes that occur at
irregular intervals along both lower levels. The amounts of ore and waste rocks
extracted from the Vianey Mine are not documented, but extensive underground
development is evident (see Figures 5 and 6).


[pic5.jpg]

Figure 5: Plan map of Vianey Mine concession showing the location of the portal
and projection of underground veins to the “0” level. Map by R. Blakestad, 2004.

 
Minera LMX SA de CV, a former subsidiary of LMX Resources Ltd., took over the
Vianey operations in 1996 and started various exploration and development works.
The first phase of exploration was conducted in the mine by P.H. Consultants Ltd
of Val d’Or, Quebec, in order to determine what resources were still contained
in the old workings. A total of 252 meters of vertical fan drilling was
completed from drill station one, 276 channel samples were taken, and 433
additional samples were obtained. All samples were analyzed for 38 minerals by a
combination of fire assay, ICP, and aqua regia-AA methods by Bondar Clegg
Laboratories.


A second phase of exploration completed in November 1996 accomplished 2,173
meters of underground core drilling from drill stations one through six. The
second phase drilling further delineated the mineralized zones identified by the
first program and resulted in the partial definition of a new breccia chimney
called the Twilight Zone.
The phase one and phase two exploration campaigns established the basis for a
“geological” resource estimate of mineralized blocks. The mineralized blocks
defined by the underground drilling and channel sampling were viewed as a
“geological” resource because a mining method had not been specified and no
dilution factor was applied; additionally, the cost for mining and milling had
not been determined to justify an appropriate cut-off grade. Notwithstanding, a
resource of 440,601 short tons (399,625 metric tonnes) representing an in-place
value of $65/ton (Thorpe, 1998) was calculated based on an arbitrary cut-off
value of $50/ton USD, using metal prices quoted by the Financial Post on
February 18, 1997 ($645/t for lead, $1195/t for zinc, and $5.21/oz for silver).
Average metal grades were not reported for this initial resource calculation.


Page 7

--------------------------------------------------------------------------------


Though the calculation of the resource is conceptual in nature and does not
attain the level of diligence required for reporting under NI 43-101 section
1.3, these data are considered by the writer to be relevant as a preliminary
estimate of the order of magnitude of mineralization defined by the first two
phases of exploration, and it formed a basis for further exploration.


In May 1997, Minera LMX started a third phase to verify and expand previous
findings and to mine accessible reserves for direct shipping. After stockpiling
about 940 tonnes of material from underground development work, the company
abruptly closed the operation and the third drilling program was interrupted
shortly after it was initiated.


The property was sold to the Chief Geologist of Minera LMX, who later defaulted
on a property payment and a legal battle ensued. After several years of
inactivity, the legal matters were settled and Minerale Jazz SA de CV acquired
100% interest in the property, free of royalties and encumbrances, with a cash
payment in 2004 (Vezina, prs. comm., 2004), but did not conduct any physical
exploration of the property.


In the interim between cessation of operations in 1997 and acquisition by
Minerale Jazz, several summaries of the exploration data and resource
calculations were compiled by Hawley (2000a), Hawley (2000b), and Ciesielski
(2001).


Hawley (2000a) prepared a study of the drill intercepts and channel samples from
the underground workings at Vianey Mine to establish a basis for resource and
reserve calculations and to set the parameters for a cash flow analysis. A more
detailed revised analysis, in line with the CIM Standards on Mineral Resources
and Reserves prepared by the CIM Standing Committee on Reserve Definitions dated
August 20, 2000, with supporting drill logs, assay sheets and underground
development summaries was subsequently prepared (Hawley, 2000b).


The parameters used for the detailed resource study (Hawley, 2000b) are as
follows:
 


Specific Gravity
3.2 g/cc
Mining Rate
100 T/day
Mining Days/Year
300 days
Metal Price (Northern Miner Sept 14, 2000)
 
Silver
US$ 4.88/oz
Lead
US$ 0.217/lb

 
Page 8

--------------------------------------------------------------------------------



 
Zinc
US$ 0.579/lb
Dilution
10%
Mining Costs
US$ 29.17/ton
Trucking Costs
US$ 10.00/ton
Custom Milling Costs
US$ 18.00/ton
Mill Recovery (based on Tasco Custom Mill)
 
Silver
75.84%
Lead
78.93%
Zinc
75.31%





The revised resource estimate was based on a cut-off grade of 100 g/T silver,
based on weighted average grade of drill intercepts and channel samples without
consideration for accompanying lead, zinc, or other recoverable metals.
Rectangular mining blocks were identified based on consideration of the previous
mining history, distribution of drill intercepts and channel samples, and
drifting in the mineralized zones extending 25 meters above or below the areas
where samples were taken. Mining block values were calculated using mine channel
samples extended 12.5 meters upward or downward and up to 12.5 meters left and
right laterally and drill hole pierce points in the longitudinal section with a
25-meter sphere of influence. In the case where channel samples or drill
intercepts reported values less than the 100 g/T silver cut-off grade, the
extrapolation distance was taken half way between the closest valid sample site
and the invalid site. All drill intercepts were corrected for true with
determinations by trigonometric calculation. A minimum 1.5 meter horizontal
mining width was used and where the intercept or channel sample was less than
1.5 meter, appropriate dilution at zero grade was factored in, then, subjected
to a ten percent dilution factor, resulting in a 1.6 meter horizontal width.


Based on his extensive experience with the property, its mining history and
exploration, Hawley placed the majority of the reserves in the Proven mineral
reserve category. Probable mineral reserves were calculated by extending the
sphere of influence from a minimum of two Proven reserve blocks by a maximum of
12.5 meters in a vertical or horizontal direction.


Using the above parameters, Hawley established the following reserve base:



·  
Proven mineral reserve: 61,814 tonnes grading 399.32 g/T Ag, 3.7% Pb, and 2.63%
Zn.




·  
Probable mineral reserve: 5,652 tonnes grading 406.65 g/T Ag, 4.27% Pb, and
2.28% Zn.



A resource base was placed in a Measured or Indicated resources category
according to drill hole continuity with mine workings above, or two or more
drill hole intercepts showing continuity in grade and width, and the
availability of detailed drill logs and assay reports. The resource base, fully
diluted, was calculated to be:



·  
Measured mineral resource: 139,656 tonnes grading 338.61 g/T Ag, 2.04% Pb, and
2.84% Zn.

 
Page 9

--------------------------------------------------------------------------------



 

·  
Indicated mineral resource at Drill Station 2: 16,170 tonnes grading 132.0 g/T
Ag, 1.14% Pb, and 1.71% Zn.




·  
Indicated mineral resource at Drill station 6: 121,728 tonnes grading 135.69 g/T
Ag, 1.46% Pb, and 5.46% Zn.



The total, fully diluted, proven and probable reserves plus measured and
indicated mineral resources were calculated to be 345,020 metric tons 269 g/T
Ag, 2.13 % Pb, and 3.66 % Zn. The general distribution of reserve-resource
blocks is shown in Figure 6.
 
[pic6.jpg]

Figure 6: Longitudinal section of the Vianey Mine showing stopped areas,
resource blocks, and underground sample sites. View looking northeast, map from
Hawley (2000b).


In addition, a surface stockpile at the portal of the mine consisting of 940
tonnes grading 212 g/T Ag, 2.7% Pb, and 5.6% Zn was placed in the Proven reserve
category (Hawley, 2000b). Supporting assays and work sheets for this
determination were not available to the writer.


A review of the mineral resource and reserve calculation data, coupled with
inspection of the underground workings, indicate that the resource summaries may
not be consistent with the requirements of Section 1 of NI 43-101. Though the
resource calculations were properly calculated and the summaries of exploration
results are indicative of substantial mineralization at the Vianey Mine, the
writer identified significant issues relating to: 1) the underground “channel
samples”, which were attributed considerable weight in the resource study, were
observed to be chip samples or chip-channel samples rather than true channel
samples, 2) extrapolation of drill intercepts to support “proven reserves” were,
in the writer’s opinion, too far apart to correlate as “proven reserves”, 3)
missing drill logs and assay reports for phase two drilling activities and
underground sampling, and 4) inconsistencies in the use of terms [tons/tonnes,
g/t vs. g/T, “reserves” vs. “resources”, etc.], causes some concern in the
resource designation. The writer rejects the resource estimates for purposes of
this Qualifying Report, but suggests they be used in consideration of the
mineral potential of the Vianey Mine property for purposes of further
exploration and future resource determinations.


Page 10

--------------------------------------------------------------------------------


Ciesielski (2001) conducted an independent review and analysis of the Vianey
Mine data. A mineral reserve estimate was established using a standard
rectangular method based on the distribution of 134 channel samples on the
different mine levels and the LMX drill hole pierce points on the mine
longitudinal section. Sample locations and drill hole pierce points were
digitized and plotted. Channel sample grades for Ag, Pb, and Zn were indexed
according to gross in situ value using $4.60/oz Ag, $0.24/lb Pb and $0.53/lb Zn.
Following Hawley (2000b) a horizontal with of 1.5 meters was used and diluted by
10% where necessary to maintain a 1.6 meter effective mining width and a 12.5
meter search radius was applied. The resulting data were statistically processed
using statistical nearest neighbor and triangulation method, then, replotted in
longitudinal sections.


The resulting plots of metal grade in longitudinal sections showed a good
correlation with Hawley’s 2000b resource-reserve block calculation (Figure 6),
with the advantage of displaying gradational changes in grade for silver, zinc,
and gross value distribution. Grade distribution panels for silver using 100 g/T
cut-off and for zinc at an equivalent 1.35% cut-off were prepared. These data
indicate that Ag and Zn concentrations increase with depth and to the southeast
of the longitudinal sections. A similar distribution was demonstrated with the
gross value index using a $90/ton (sic) cut-off.


The Ciesielski (2001) analysis states that their results support the reserves
calculated by Hawley (2000b) and that the grades comport with the averages from
Minera de Chilpancingo metal sales reports for the years 1990 to 1992 (this
later data is not in the materials reviewed by this writer). Ciesielski did not
produce an independent tabulation of resource-reserves, but stated that there is
more than sufficient information to demonstrate the presence of measured and
probable reserves and indicated resources to warrant further exploration.


The mineral resource-reserve quantities and grades are reported here for the
sole purpose of establishing an order of magnitude for the tonnage and grade of
mineralization defined by exploration at the Vianey Mine as of the end of 1997.
As stated above, there are issues related to sample distribution and adequacy of
channel samples used in the calculation, that suggest the resource calculation
may not meet the requirements of Section 1 of NI 43-101. The calculation,
however, was performed by a Qualified Person (P. Hawley) with intimate
experience with the property and its mineralization. At an absolute minimum, the
results of exploration to date and the resource evaluations serve to form a
strong basis for recommending aggressive exploration of the Vianey Mine, which
is recommended, and is set forth below in greater detail.





7.  
Geological Setting



The Vianey Mine property is located in the Sierra del Sur Metallogenic Province
in the
Guerrero Gold and Massive Sulfide Belts (Hawley 2000a. See also Figure 3). This
province is characterized by Cretaceous sedimentary and volcanic rocks intruded
by Lower Tertiary intermediate composition stocks. It hosts intrusive associated
gold-copper-silver deposits. To the west, the massive sulfide belt hosts several
silver-lead-zinc and copper deposits.
 

 
Page 11

--------------------------------------------------------------------------------


The Vianey Mine is located in the Morelos Guerrero Basin of Cretaceous age,
mostly composed of a folded and faulted limestone sequence up to 2500 meters
thick, intruded by granodiorite and monzonite plutons, which are responsible for
development of silver-lead-zinc mineralization in veins, skarn and breccia
bodies.


Various types of deposits occur in this geological context, i.e. mesothermal
lenses, veins and breccias (Vianey Mine), iron- and gold-bearing skarns,
disseminated iron-gold-copper or hydrothermal veins and epithermal gold-mercury
deposits. In the Guerrero basin, the Morelos Mineral Reserve is under going
intense mineral exploration by Teck-Cominco Corporation and other companies,
which control large concessions near the Vianey Mine.
 
[pic7.jpg]
Figure 7: Regional geology map of the Vianey Mine area. Map after Hawley
(2000a). Black stars indicate other mineral deposits and prospects in skarn and
intrusive-related environments.
 

7.1  
Stratigraphy of Sedimentary Rocks



The Vianey property is underlain by limestones, limestone breccias, calcareous
and carbonaceous siltstones, and argillites intruded locally by felsic dikes and
plugs with affiliated skarn. The local Stratigraphy consists of limestone
underlain by limy siltstone of undetermined thickness, but known to exceed 2500
meters thick. These rocks are part of regionally extensive shallow marine
sedimentary sequence that form an elliptical exposure of Cretaceous carbonate
lithologies known as the Morelos-Guerrero Basin.


Page 12

--------------------------------------------------------------------------------





7.2  
Intrusive Rocks



The Vianey Mine carbonate sequence is intruded by granodiorite and monzonite
plutons, dikes, sills and irregular plugs. These intrusive masses are intimately
associated with mineral deposits throughout the region.



7.3  
Structural Framework



The structural trends are predominantly northerly and northwesterly. These
principal trends have spatial affinity with several of the silver- and
poly-metallic deposits on a regional basis, including at Vianey Mine. The
combination of intrusive rocks and proximity to major structures is believed to
be especially important in localization of important mineral deposits (see
Figure 7).


The carbonate Stratigraphy in the Vianey Mine region is broadly folded and
domed. Major folds, with amplitudes of fifty- to hundreds of meters are common.
Drag folds and distortions of the bedded rocks are common in the underground
exposures at the subject property.





8.  
Deposit Types



Various types of mineralization occur as a result of the interplay between
Stratigraphy, structure, and proximity to intrusive centers in the district. The
different types of deposits known to occur are as follows:



·  
Lenses, veins, mantos or breccias containing silver and poly-metallic Pb-Zn-Cu
(Vianey deposit)

·  
Skarn zones and replacement concentrations or iron and gold (Nukay deposit)

·  
Disseminated and hydrothermal vein type Fe-Au-Cu (La Subsida deposit)

·  
Epithermal and hot springs deposits of mercury (Hg) and gold (Brasil and Laguna
deposits).



Mineralization at the Vianey Mine includes veins, breccias, lens and mantos of
silver - and poly-metallic (Pb-Zn) mineralization with local concentrations of
gold and copper. The veins and breccia zones predominate in apparent importance.
Most of the veins are localized along NW-SE trending structures and E-W
structures; the lenses occur in fault zones and as sulfide concentrations with
calcite, gypsum and quartz between some bedding planes.


Two major breccia zones of significance have been identified in the limestone
(the Don Pedro and Twilight Zone). These are believed to be in-part structural
breccias and in-part related to shrinkage of rock units adjacent to- or above
intrusive masses. In either or both cases, the breccia is associated with
calcite-gypsum-quartz gangue minerals and weak to moderate hydrothermal
alteration with disseminated to semi-massive poly-metallic sulfide
mineralization and important amounts of associated silver.


Page 13

--------------------------------------------------------------------------------





9.  
Mineralization at the Vianey Mine Concession



In the veins, lenses and mantos, mineralization consists primarily of massive-
to semi-massive sulfides with gypsum, calcite and silica. The sulfides are
mostly pyrite, galena (Pb), sphalerite (Zn) chalcopyrite (Cu) and acanthite
(Ag). The veins are usually associated with faults (see Figure 8) and the lenses
of massive sulfide occur in fault gouge zones (Figure 9) and as inter-bed
lenses.
 
 

[pic8a.jpg]   [pic8b.jpg]      
Figure 8: Massive sulfide on left portion of vein on the -75m level with
stringer sulfide mineralization (right). 
  Figure 9: Lens of massive sulfide in fault zone -in headwall with slickensides
on right.

 
Both photos by R. Blakestad, 2004 - width of view ~1m.


The character of the veins is different on different structures. In some cases,
the observed veins are massive sulfide 0.1 to 0.5 meters thick, with or without
parallel stringer sulfides (0.2 to 1.5 cm thick) in a matrix of
calcite-silica-gypsum gangue (Figure 8). These veins occur over widths of one to
three meters and may include more than one zone of massive or semi-massive
sulfide. In other cases, the veins are discrete, zoned veins with calcite cores
and massive galena-sphalerite (minor pyrite) mineralization, as in Figure 10
below.


Numerous veins and lenses of mineralization were observed in underground
structures with divergent attitudes on the 0, -38, and -75 levels, indicating
that several vein systems occur. The main vein on the 0 Level (the Tepemesquite
Vein) follows a N 110° E trend and dips north at 85°; the principal Vianey Vein
and sub-parallel veins on the lower levels tend to be more NW-SE trending and
dip steeply to the southwest. These later veins are well suited to exploration
by drilling from the surface, as the dip direction coincides somewhat with the
surface topography.


The principal vein encountered on the -38, -50 and -75 levels is the Vianey
Vein. It averages about one meter in thickness, but increases up to three meters
wide in the southeastern portion of the workings. Drifting on the vein returned
encouraging values of silver lead, and zinc over 24 meters of advancement
(Thorpe, 1998). Drilling from underground stations 1, 2, 4, and 6 intercepted
three to five discrete mineralized zones, which are shown in greater detail in
Section 11 “Drilling” below.




Page 14

--------------------------------------------------------------------------------




[pic9.jpg]

Figure 10: Example of an un-named, near-vertical hydrothermal vein in limestone
host rocks showing the central core of calcite+gypsum+quartz between selvages of
massive galena (gray) and sphalerite (brown). The vein is 0.32 meter wide. A
sub-parallel, sphalerite stringer two to four centimeters thick occurs without
calcite, 0.6 meters to the right of the main vein. Photo by R. Blakestad, 2004.


 
At least two relatively large breccia zones have been encountered by drilling
during the exploration phases conducted by Minera LMX. The Don Pedro breccia,
according to Hawley (2000a), constitutes a broad zone of relatively low-grade
mineralization with a pipe-like form that plunges 30 degrees to the northwest
along the hanging wall of the Vianey Vein. The Don Pedro breccia is not well
characterized in the available literature on the property, but it is considered
to be a significant target for further exploration.


A second zone of breccia mineralization, the “Twilight Zone” was encountered by
drilling in the phase two program. This mineralized breccia is interpreted to be
a stratabound limestone breccia, or manto, striking N 120 E, dipping about 32
degrees SW. Sphalerite-galena-pyrite mineralization occurs in the breccia matrix
with pervasive orthoclase alteration and appears to be replacement in nature,
approximately six meters thick and with undefined strike length exceeding 32
meters. Similar to the San Pedro breccia, the Twilight Zone breccia constitutes
a target for further exploration in the southeastern portion of the underground
workings.





10.  
Exploration



Minerale Jazz SA de CV has conducted no exploration of its own during the past
three years and thus has no additional new information to add to that which was
summarized and calculated by Thorpe (1998), Hawley (2000a and 2000b) and
Ciesielski (2001). All exploration is considered to be in a historical
perspective and is reported in Section 6 “History” above.


In order to maintain a consistency of flow for the organization of this
technical report, a more detailed description of the drilling conducted in 1996
is presented below.




Page 15

--------------------------------------------------------------------------------







11.  
Drilling



Drilling at the Vianey Mine was carried out under the oversight of Minera LMX in
1996. The first phase of drilling was conducted in the mine at Drill Station 1
by P.H. Consultants Ltd of Val d’Or, Quebec, consisting of 252 meters of NQ-size
core drilling. A second phase of drilling completed an additional 2173 meters of
BQ-size core drilling from stations 1 through 6 in November 1996. Britton
Hermanos Perforations de Mexico was awarded the second contract.


All 1996 drilling was from underground at stations on the -75 Level (see Figure
11). Drill holes were fanned out in a vertical array from each station. The
drill stations and corresponding holes are as follows:


Table 1: List of holes drilled at Vianey Mine.
 
PHASE 1:


STATION
 
HOLE #
 
LENGTH 
 
AZIMUTH
DIP
1
 
VM-01
 
31.6m
 
45
0
1
 
VM-02
 
72.9m
 
225
-45
1
 
VM-03
 
87.8m
 
225
-65
1
 
VM-04
 
45.1m
 
225
-85
1
 
VM-05
 
54.1m
 
225
-20
PHASE 2:
 
 
 
 
 
 
 
STATION
 
HOLE #
 
 
 
AZIMUTH
DIP
1
 
VM-05
 
77.8m
 
225
-20
1
 
VM-06
 
122.3m
 
225
+45
1
 
VM-07
 
95.2m
 
225
+70
2
 
VM-08
 
92.1m
 
230
+60
2
 
VM-09
 
102.8m
 
230
+30
2
 
VM-10
 
116.5m
 
230
0
2
 
VM-11
 
106.7m
 
230
-30
2
 
VM-12
 
22.3m
 
230
-60
3
 
VM-13
 
91.5m
 
245
+70
3
 
VM-14
 
140.3m
 
245
+45
3
 
VM-15
 
89.0m
 
245
0
3
 
VM-16
 
49.4m
 
245
-45
3
 
VM-17
 
101.2m
 
245
-70
4
 
VM-18
 
86.0m
 
190
+70
4
 
VM-19
 
92.1m
 
190
+45
4
 
VM-20
 
107.3m
 
190
0
4
 
VM-21
 
107.3m
 
190
-45
4
 
VM-22
 
107.3m
 
190
-70
5
 
VM-23
 
25.0m
 
125
-45
5
 
VM-24
 
50.9m
 
125
0
5
 
VM-25
 
113.4m
 
125
+45
6
 
VM-26
 
95.1m
 
137
0
6
 
VM-27
 
124.1m
 
137
-45
6
 
VM-28
 
93.6m
 
137
+45

 
 


Significant mineralized intercepts and simplified drill cross-sections showing
the mineralized zones are displayed in Figures 12 through 16 below (reproduced
with permission, P. Hawley, 2005). Cross-section figures for drill stations 3
and 5 are not available for reproduction.


Page 16

--------------------------------------------------------------------------------


Drill intercepts in the drill intercept tables set forth in Figures 12 through16
reflect linear sample widths, un-adjusted for intercept angle. Adjustments to
the linear intercept to derive true thickness was calculated by the
trigonometric formula: HW=(I*COS((90-ZCA)*Pi/180), where HW is the horizontal
width, I is the intercept width, ZCA is the dip angle of the structure.
 
[pic10.jpg]
 
Figure 11: Plan map of the -75 Level showing 1996 drill stations and trace of
drill holes completed. Map by R. Blakestad, 2005, redrafted from Thorpe (1998).





 
Page 17

--------------------------------------------------------------------------------


 
 

[pic11a.jpg]   [pic11b.jpg]

 
Figure 12: Table of mineralized intercepts and drill hole section for Drill
Station 1 on the -75 level Vianey Mine. Section view looking N 135 degrees East.
Tables and section from Hawley 2000b.




Page 18

--------------------------------------------------------------------------------



[pic12a.jpg]
[pic12b.jpg]

[pic12.jpg]

Figure 13: Table of mineralized intercepts and drill hole section for Drill
Station 2 on the -75 level Vianey Mine. Section view looking N 140 degrees East.
Table and section from Hawley 2000b.


Page 19

--------------------------------------------------------------------------------



[pic13a.jpg]


[pic13b.jpg]



Figure 14: Table of mineralized intercepts Drill Station 4 on the -75 level
Vianey Mine. Section view looking N100 degrees East. Table and section from
Hawley 2000b.







Page 20

--------------------------------------------------------------------------------



[pic14a.jpg]

[pic14b.jpg]



Figure 15: Table of mineralized intercepts and drill hole section for Drill
Station 6 on the -75 level Vianey Mine. Section view looking N 47 degrees East.
Tables and section from Hawley 2000b.






Page 21

--------------------------------------------------------------------------------




12.  
Sampling Method and Approach



Core from the drill holes returned good recovery. The drill cores were split in
the field with a percussion core splitter and ½ sections of the core were
submitted to Bondar Clegg Laboratories for ICP, fire assay and aqua regia-AA
determinations. Sample intervals were generally in one-meter increments with
starting and ending segments determined by visual attributes of mineralization.
Drill intercept angles with dipping mineralized structures were corrected by
application of a trigonometric formula to establish true widths after composite
sample intervals were determined by weighted average methods. Other details of
the core sampling program are not known.


Underground, the writer observed a number of channel samples and determined that
the “channel samples” were, without exception, not deep enough or wide enough to
constitute industry standard channel samples for resource-reserve
determinations. In most cases, the underground sample line was clearly visible
and the samples taken were probably reasonably representative of the zone
sampled, however, heavy reliance on channel samples was made in the resource
calculation by Hawley (2000b), therefore caution in interpreting the sample
accuracy is justified.





13.  
Sample Preparation, Analyses and Security



The writer is not aware of details of sample preparation and security; therefore
not comments are set forth. The analyses were conducted by Bondar Clegg
Laboratories, which is a widely respected commercial laboratory. Issues
regarding the reliability of analyses are not in contention.



14.  
Data Verification



The writer visited the property and underground workings between August 21-23,
2004. The 0, -38, -50, -68, and -75 levels were inspected and the general layout
of previous mining and more recent exploration was observed. Underground
observations confirm the layout and general configuration of mining stopes,
passageways, and drill stations as set forth in the documents pertaining to the
Vianey Mine property.


Numerous files, unpublished reports and exploration data were reviewed in the
course of evaluating the mineral potential of the property. These and the drill
logs for phase one underground drilling and all supporting assay data sheets
were reviewed and compared for conformity. No transcription errors or omissions
were identified. Though no standards or blank samples were submitted to the
Bondar Clegg laboratory, numerous duplicate drill and channel samples were
submitted to Inchcape Testing Services (the Mexico subsidiary of Bondar Clegg)
for comparative assays. A reasonable correlation between the duplicate assays
was observed.


 
Page 22

--------------------------------------------------------------------------------




Representative drill intercept calculations were reviewed and recalculated to
check accuracy. No significant errors or omissions were detected. However, drill
logs and assay sheets for phase two underground drilling were not available for
review and thus could not be checked.
No reference to assay results for drill holes at underground Drill Station 5
could be found, indicating that the assays for drill holes VM-23, VM-24, and
VM-25 are not in the database.



15.  
Interpretation and Conclusion



The geological interpretation set forth by previous investigators is reasonable
and supported by observations of the writer on the surface and underground.
Veins, lenses, breccias and mantos bearing silver-rich massive, semi-massive and
disseminated sulfide mineralization occur in several areas of the mine with a
dominant trend striking northwest, dipping steeply to the southwest. Most of the
mineralization is structurally controlled by faults and shear zones, with lenses
of sulfide locally occurring between certain bedding planes in a calcareous
sedimentary rock environment.


Several mineralized zones were observed underground and several parallel to
sub-parallel mineralized zones were intercepted by drilling vertical fanned
drill holes at all the drill stations except Stations 3 and 5. Drilling and
chip-channel sampling indicate substantial amounts of potentially economic
mineralization occur above the -75 meter level adjacent to preexisting stopes.
Drilling below the -75 level has shown that the mineralization extends to the
-125 and locally to the -150 meter level. Breccia zone mineralization, possibly
suitable for large-scale underground mining, has been identified, but not fully
delineated.


The writer concludes that the Vianey Mine is an excellent advanced-stage
exploration target with exceptional opportunity for the definition of additional
mineralization.



16.  
Recommendations



Aggressive exploration of the Vianey Mine is warranted and recommended. A
program of detailed mapping and sampling of underground exposures is
recommended, coupled with a structural analysis of faults and bedding attitudes.
The objective of the underground exploration should be to identify suitable
surface drill sites that will provide for a series of diamond core drill holes
to penetrate the areas of projected mineralization at the -150 meter level and
-200 meter levels. Additional underground mapping and sampling will also assist
in the process of converting identified mineralization to resource-reserve
classifications under NI 43-101.


Surface drill stations should be sited at 50-meter intervals, progressing from
the portal area to the southeast for a distance of 200 meters (five stations, or
more if drilling indicates that the mineralization continues in the southeast
direction). With a topographic advantage of drilling from the southwest of the
trace of the Vianey Vein, two holes of 195 and 225 meters each, with a azimuth
bearing N 35 degrees East, should reach the -150 and -200 levels (with a
70-meter offset to the southwest) from the vein trace, if inclined at -65 and
-77 degrees respectively. Five drill stations of two drill holes each will
amount to 2,100 meters of drilling. A 10% contingency in the drilling is applied
to account for topographic and structural unknowns, for a total deep drilling
objective of 2,310 meters.
 
Page 23

--------------------------------------------------------------------------------


 
Direct drilling costs, including mobilization/demobilization, set-up, moves,
consumables and fuel are estimated at US$60/meter, for $138,600.


Objectives of the proposed drilling are multi-fold:



1.  
Explore the extension to deeper levels of the known mineralized structures (to
the -200 meter level), thereby potentially increasing the potential resource
base.

2.  
In the process of drilling for deeper intercepts, the drill will prospect for
new zones of mineralization in the interval from the surface to known
mineralization.

3.  
In the process of drilling from the surface into the deeper levels of the
mineralized zone, the interval can be evaluated for future development work,
such as construction of a decline to the lower levels of mineralization to
facilitate access by modern mechanized mining machinery and to facilitate access
to the lower levels for future underground drilling.



Particular interest should be placed on penetrating the mineralized San Pedro
and Twilight Zone breccias to assist in better definition of their mineral
potential. Eight additional drill holes, averaging 115 meters each, bearing N 35
degrees East, inclined at -40 to -55 degrees, are recommended to penetrate the
breccia zones at locations to be determined from underground mapping. A direct
drilling budget for 920 meters amounts to $55,200.


The near-term exploration recommended here is designed to provide the impetuous
for consideration of large-scale underground mining of the Vianey Mine. If
deeper drill exploration is successful in defining similar thickness and grade
reported for the upper levels, the mass of mineralization will be greatly
increased and scale of future exploration and considerations for potential
mining will need to be scaled up accordingly.


The estimated cost of the recommended exploration program is $461,780 USD
($577,225 CAD), including 10% contingency.


Table 2: Proposed exploration budget for the Vianey Mine:


Geological mapping
Drill logging & Support
Underground mapping and structural + 2 drill geos;
eight man-months, with field support, lodging, transportation, assistants &
labor OH @ 30%
$ 86,700
Drilling
Direct drilling costs for 3,230 meters @ $60/m
$193,800
Geochemical
1,100 rock and core samples, including preparation
$ 22,000
Supplies/ Misc. field
Field supplies, lodging, meals, transportation
$ 21,300
Permits & reporting
Permit and report preparation
$ 20,000
Home Office/Mgmt
$40,000 Lump sum + Proj. Manager for 6 mo.
$ 76,000
Contingency
Lump sum @ 10%
$ 41,980
Total Project Cost
USD
$ 461,780



Page 24

--------------------------------------------------------------------------------


Actual costs realized during exploration may be different than projected in this
section due to cost variables beyond the control of Minerale Jazz and its
contractors. Delays caused by personnel availability, transportation costs,
weather conditions, and variable site conditions are among the variables to be
encountered, and actual drilling contract costs may vary.


The scope, objectives, and budget for a follow-up program of increased drill
hole density and decline ramp construction should be determined by a Qualified
Person after analysis of results from completion of the recommended program.
 
Respectfully submitted,

[sig1.jpg]


 
 

 
Rodney A. Blakestad, J.D., C.P.G.

Page 25

--------------------------------------------------------------------------------





16. Pertinent References


Ciesielski, A., 2001. Qualifying report on the Vianey Mine, State of Guerrero,
Mexico. Bumigeme Inc., unpublished report. p. 26.


Hawley, PJ., 2000a. Scoping study for the qualification of a pre-feasibility
report and proposed bulk sample and exploration program for Robex Resources Inc.
On the Vianey Mine, Guerrero State, Mexico, 38 p.


Hawley, P.J., 2000b. Reserve and drill resource study for Robex Resources Inc.
on the Vianey Mine, Guerrero State, Mexico, 122 p.


Maps of Mexico, 2004. Web
site: http://www.maps-of-mexico.com/mexico_states.shtml
 
Megaw, P.K.M., 2004. Imdex, International Mineral Development & Exploration web
site: http://www.imdex.com/c_l.htm.


Mining Engineering, 1994. Mining in Mexico. Societyfor Mining, Metallurgy, and
Exploration, Vol. 46, No. 4, April 1994. pp. 292-322.


Reyes, J.S., Rodarte, G.E., Jimenez, R.B., and Franco, E.R., 2000. Carta
Geologico-Minera Chilpancinco 14Q-k(1), 1:100,000 Scale. INEGI, 1 sheet.


Sanchez, R.M., 2001. An overview of mining law in Mexico. Latin Lawyer, Nov/Dec.
2001, pp. 61-63.


Thorpe, J., 1998. Progress report - phase three underground exploration
development program for LMX Resources Ltd. Unpublished report.
Page 26

--------------------------------------------------------------------------------




 
17. Statements of Qualification of Rodney A. Blakestad, J.D., C.P.G..


I, Rodney A. Blakestad, do hereby certify that:



·  
I am an independent Consulting Geologist with a residence at 1602 W. Placita Sin
Nieve, Sahuarita, Arizona 85629.




·  
I am a graduate of the University of Alaska at Fairbanks, having attained a
Bachelor of Science degree in Geology, 1973.




·  
I am a Professional Geologist, registered in the State of Alaska, 1980 (PG
#0022).




·  
I am a Certified Professional Geologist in good standing with the American
Institute of Professional Geologists, 1980 (C.P.G. #4899).




·  
I am a graduate of the University of Denver Law School, having attained a Juris
Doctor degree in Natural Resources Law, 1989.




·  
I have practiced my profession of Exploration Geologist for at least 15 years in
matters of gold mining and gold and silver exploration, and for an additional
ten years in matters of base metals and PGM exploration.




·  
I have prior personal experience with poly-metallic veins systems occurring in
central and northern Mexico.




·  
I personally visited the site subject of this report during the month of August
2004, and spent the greater part of three days (August 21, through 23, 2004) on
the property or its immediate surroundings.




·  
I am a Qualified Person in conformance with National Instrument 43-101.




·  
I have read and understand the National Instrument 43-101 and Form 43-101-F1,
and declare that I wrote the report in conformance thereof.

   

· 
I am responsible for the technical report entitled “The Vianey Mine - Guerrero
State, Mexico”, dated October 18, 2004 and revised March 10, 2005, which is
intended to be compliant with the reporting requirements of National Instrument
43-101.

 

·  
I do not know of any material fact or material change with respect to the
subject matter of this report which if not reflected in the report, the omission
of which or the failure to disclose such, would make the report misleading.




·  
I certify that I do not own, nor do I expect to acquire, directly or indirectly,
any interest in the Vianey Mine property or the securities of Minerale Jazz SA
de CV, Journey Unlimited Omni Brands Corporation, or any affiliates, or
affiliated entities thereof.

 
 
Page 27

--------------------------------------------------------------------------------


 

 
 

·  
I certify that I am not under any agreement, arrangement, or understanding, nor
do I expect to become, an insider, associate, partner or employee of Minerale
Jazz SA de CV, Journey Unlimited Omni Brands Corporation, or any affiliates, or
affiliated entities thereof.




·  
I certify that I have not received a majority of my income during the past three
years preceding the date of the report referred to above from Minerale Jazz
Journy Unlimited or any affiliates, or affiliated entities thereof.




·  
I consent to the filing of this Qualifying Report with any stock exchange or
other regulatory authority, and I consent to electronic publication of this
document, including on the web sites of Minerale Jazz SA de CV and/or Journey
Unlimited.



Prepared in Tucson, Arizona effective the date of October 18, 2004, Revised
March 10, 2005.


[sig2.jpg]
Rodney A. Blakestad, J.D., C.P.G.


Page 28

--------------------------------------------------------------------------------



 

 
APPENDIX A






VIANEY MINE, TITLE OPINION


Page 29

--------------------------------------------------------------------------------



 